Opinion filed April 8, 2021




                                       In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-21-00011-CV
                                     ___________

                              BENNIE JONES, Appellant
                                          V.
                          CECIL SALAZAR, Appellee


                      On Appeal from the 35th District Court
                              Brown County, Texas
                        Trial Court Cause No. CV1701025


                      MEMORANDUM OPINION
       Appellant, Bennie Jones, has filed in this court a motion to dismiss his appeal.
In the motion, Appellant states that the parties to this appeal have settled and
compromised all of the claims at issue in this appeal, and Appellant requests that this
court dismiss the appeal. In accordance with Appellant’s request, we dismiss this
appeal. See TEX. R. APP. P. 42.1.
      We note that Appellant has requested that the costs of this appeal be taxed
against the party that incurred them. “Absent agreement of the parties,” however,
costs in a civil case involving a voluntary dismissal shall be taxed against the
appellant. TEX. R. APP. P. 42.1(d). Appellant’s motion contains neither a certificate
of conference nor an indication of an agreement with respect to the assessment of
costs. Therefore, costs of this appeal are taxed against Appellant.
      Appellant’s motion to dismiss is granted, and the appeal is dismissed.


                                                    PER CURIAM


April 8, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2